                  IN THE UNITED STATES DISTRICT OURT
                       NORTHERN DISTRICT OF TEXA
                           FORT WORTH DIVISION                JAN 1 3 2020

                                                        CLERK, U.S. DISTRICT COURT
ROLANDO HUMPHREY,                   §
                                                         By
                                    §                              )eputy

             Movant,                §
                                    §
vs.                                 §    NO. 4:19-CV-977-A
                                    §    (NO. 4:16-CR-256-A)
UNITED STATES OF AMERICA,           §
                                    §
             Respondent.            §


                       MEMORANDUM OPINION AND ORDER

       Came on for consideration the motion of Rolando Humphrey,

movant, to vacate, set aside, or correct sentence under 28 U.S.C.

§   2255. The court, having considered the motion, the government's

response, movant's reply, the record in the underlying criminal

case, No. 4:16-256-A, styled "United States v. Rolando Humphrey,"

and applicable authorities,     finds that the motion should be

denied.

                                    I.

                               Background

      The record in the underlying criminal case reflects the

following:

      On November 9, 201, movant was named in a one-count

indictment charging him with possession with intent to distribute

a mixture and substance containing a detectable amount of

cocaine, in violation of 21 U.S.C.       §§   841(a) (1) and (b) (1) (C). CR
Doc. 1 12. On April 21, 2017, movant appeared before the court

with the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. CR Doc. 27. Movant and his

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 28. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report      ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true. CR Doc. 53.

        The probation officer prepared the PSR, which reflected that

movant's base offense level was 32. CR Doc. 32, , 28. He received

a two-level increase for possession of a dangerous weapon, id. ,



        1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 16-CR-256-A.

                                                  2
29, and a two-level increase for maintaining a drug premises. Id.

~   30. Movant also received a two-level increase for obstruction

of justice. Id.   ~   33. Based on a total offense level of 38 and a

criminal history category of IV, movant's guideline imprisonment

range was 324 to 405 months. Id.       ~   88. However, the statutorily-

authorized maximum sentence was twenty years, so 240 months

became the guideline imprisonment term. Id. Movant lodged

objections to the PSR, CR Doc. 34, and the probation officer

prepared an addendum, rejecting the objections. Cr Doc. 36. The

addendum noted that the drug calculation was based on movant's

own admission that he had sold approximately 250 grams of cocaine

two to three times per week for the two preceding years. Id.

      On August 4, 2017, movant was sentenced to a term of

imprisonment of 240 months. CR Doc. 46. He appealed. CR Doc. 48.

His sentence was affirmed. United States v. Humphrey, 730 F.

App'x 265   (5th Cir. 2018). Movant's petition for writ of

certiorari was denied. Humphrey v. United States, 139 S. Ct. 575

(2018).

                                  II.

                         Grounds of the Motion

      Movant says in the typewritten form portion of his motion

that he is raising one ground as set forth in attached additional




                                   3
pages. Doc.' 1 at PageiD 3 7. However, the pages he has inserted

reflect that two grounds are being raised. Id. PageiD 8. They are

worded as follows:

                                             ISSUE ONE

             Prior to movant entering guilty plea, the district
        court failed to accurately explain the element of the
        crime and burden of proof that movant possessed twenty-
        seven (27) kilograms of cocaine, nor did the district
        court explain that movant may be held responsible for
        any drug quantity outside of what was presented and
        agreed to by movant on the factual resume. Fe. R. Civ.
        Procedure Rule (11) et. al.

                                             ISSUE TWO

             Petitioner's right to a jury trial and due process
        of law was violated by judicial determination of drug
        quantity for the purposes of sentencing in which
        determination triggered mandatory maximum.



                                                 III.

                                     Standard of Review

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                     United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).            A defendant can challenge his conviction or


       'The "Doc.    " reference is to the number of the item on the docket in this civil action.
       3
         Thc "Page!D _"reference is to the page number assigned by the court's electronic filing
system and is used because movant has inserted unnumbered typewritten pages into the form he filed as
his motion.

                                                    4
sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.      Shaid,   937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would,         if condoned, result in a complete

miscarriage of justice.          United States v. Capua,    656 F.2d 1033,

1037   (5th Cir. Unit A Sept. 1981).          In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345           (1974); United States

v.   Placente,   81 F. 3d 555,    558   (5th Cir. 1996).   Further,   if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."       Moore v. United States,      598 F.2d 439, 441

(5th Cir. 1979)     (citing Buckelew v. United States,        575 F.2d 515,

517-18    (5th Cir. 1978)).

                                        IV.

                                    Analysis

       The quantity of drugs for which movant was responsible was

the subject of his appeal and the Fifth Circuit determined that

                                         5
the court did not err in finding that the amount of drugs seized

from movant did not reflect the scale of his offense. Humphrey,

730 F. App'x at 266. Moreover, the court properly considered

movant's admission to selling more than the one kilogram of

cocaine in calculating the amount of drugs for which he should be

held responsible. Id. Movant was admonished at rearraignment that

his guideline sentence could not be determined until the PSR had

been prepared and that his sentence could be more severe than he

anticipated and that he would be bound by his guilty plea. CR

Doc. 53. Movant's plea was knowing and voluntary. He has not

raised any ground upon which relief may now be granted.

                                      v.

                                     Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.      §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the




                                       6
denial of a constitutional right.

     SIGNED January 13, 2020.




                                7
